This case was before us at the last term, and we are now asked by petitioner to reconsider our original decision,              (58) upon the ground that in Atkinson v. Downing, 175 N.C. 244, and In re Fain, 172 N.C. 791, it was suggested by obiter dicta that the ruling in Stokes v. Cogdell, 153 N.C. 181, might not be held as a controlling authority in future cases of this kind. But on mature reflection, and especially in view of the recent legislative policy as declared in the act creating the juvenile courts (C. S. 5039 et seq.), we are of opinion that the position originally announced in this case and as formerly declared in Stokes v. Cogdell, supra, must be reaffirmed and *Page 62 
followed. There is nothing in the case of In re Warren, 178 N.C. 43, or in the case of In re Means, 176 N.C. 307, which militates against this position.
Petition dismissed.
WALKER, J., dissents.
Cited: In re Martin, 185 N.C. 475; In re Ten Hoopen, 202 N.C. 225.